          Case 2:18-cv-13755-JMV Document 20 Filed 05/28/19 Page 1 of 1 PageID: 461
                                  UNITED STATED DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                     MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                               DATE: May 28, 2019
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:                                               DOCKET # 18-13755 & 19-436
Comodo Holdings
                 vs.
Untracht, et al.

APPEARANCES:

Matthew Oliver, Esq, for plaintiff
Jarrett R. Schindler
Christopher Kercher, Esq. for defendant Mr. Katz and the Estate
Lauren Valle, Esq. for defendant Mr. Katz and the Estate
Molly K. Webster, Esq. for defendant Mr. Katz and the Estate

Nature of Proceedings:       Hearing held on the record

Hearing held regarding motion/application to re-open and intervene.
Order to issue.


Time Commenced: 11:00
Time Adjourned: 12:30
Total Time: 1:30

                                                 RoseMarie Olivieri
                                                 SENIOR COURTROOM DEPUTY
